Citation Nr: 1726981	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a joint condition, to include left shoulder condition.

3. Entitlement to service connection for a joint condition, to include bilateral elbow condition.

4. Entitlement to service connection for a joint condition, to include bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army July 1982 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) which denied service connection for bilateral hearing loss, tinnitus, back condition, right shoulder strain, and joint condition, to include left shoulder, bilateral elbow, and bilateral knee.  

In a July 2013 rating decision, the RO granted service connection for tinnitus assigning an evaluation of 10 percent, effective March 30, 2010, the date of claim, and granted service connection for hearing loss assigning an evaluation of 0 percent, effective March 30, 2010.  The Board finds the RO's decision for these issues constitute a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, these matters are no longer in appellate status.

Lastly, on his August 2013 substantive appeal to the Board, the Veteran requested a hearing before a Veterans Law Judge.  The RO issued two letters of notice to the Veteran regarding the hearing scheduled for February 9, 2017 at the Huntington RO. See Correspondence dated December 2016 and January 2017.  However, the Veteran failed to show for his scheduled hearing and failed to explain his absence.  As such, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016).



FINDINGS OF FACT

1. A diagnosis of a back condition has not been shown at any time during the appeal period.

2. A diagnosis of a joint condition, to include left shoulder condition, has not been shown at any time during the appeal period.

3. A diagnosis of a joint condition, to include bilateral elbow condition, has not been shown at any time during the appeal period.

4. A diagnosis of a joint condition, to include bilateral knee condition, has not been shown at any time during the appeal period.


CONCLUSION OF LAW

1. The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for a joint condition, to include left shoulder condition, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a joint condition, to include bilateral elbow condition, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4. The criteria for service connection for a joint condition, to include bilateral knee condition, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met in a letter issued in April 2010, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he failed to show for a hearing scheduled in February 2017.  

No VA examination was requested in relation to the issue of service connection for a back condition and joint disability, to include left shoulder, bilateral elbow and bilateral knee condition.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for a back condition and joint disability, to include left shoulder, bilateral elbow and bilateral knee condition.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding of a current diagnosis of a back condition or a joint disability, to include left shoulder, bilateral elbow and bilateral knee condition.  The weight of the evidence is also against the findings that any back condition or joint disability, to include left shoulder, bilateral elbow and bilateral knee condition had its onset during active service or within one year of separation from active service or competent evidence even suggesting that a back condition and joint disability, to include left shoulder, bilateral elbow and bilateral knee condition may be associated with service.  As such, elements (1), (2), and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability. See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran has a diagnosis of a back condition and joint disability, to include left shoulder, bilateral elbow and bilateral knee condition or such conditions began during or were otherwise caused by his active service.  Thus, his statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation and time of filing his claims, as discussed more fully below.  

Furthermore, the Veteran has been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has not identified, and the record does not indicate, existing records pertinent to these claims that need to be obtained.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Thus, adjudication of his claims at this time is warranted.

II. Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Here, the Veteran seeks service connection for his low back condition and joint condition to include left shoulder, bilateral elbow and bilateral knee condition, which he contends began while he was on active duty or are otherwise etiologically linked to his time in service.  He filed his claim for service connection in March 2010, which was denied by the RO in August 2010.

The Veteran's service treatment records reflect that he was seen in January 1985 for a right shoulder injury which he stated was injured "while playing basketball" and "shoulder was hyperextended".  Pain on range of motion and joint of shoulder with tenderness to palpitation were noted.  He was treated with Motrin and ice packs.  Notably, there was no reference made of his left shoulder, back, or any other joint condition.  Further, the Veteran's service treatment records are negative for any complaints, symptoms, treatment, or diagnosis for low back condition and joint condition to include left shoulder, bilateral elbow and bilateral knee condition while in service.

The November 25, 1986 separation examination report shows that the Veteran was in "good health" and his upper and lower extremities were found normal with no notation of symptoms related to his low back condition or joint condition to include left shoulder, bilateral elbow and bilateral knee condition.  

Medical records after separation from service further fail to show persistent or recurrent symptoms of a low back condition or joint condition to include left shoulder, bilateral elbow and bilateral knee condition.

An April 2010 VA treatment record shows the Veteran reported that he "really has no physical problems" but that he "had pain to right shoulder for past month."  He denied knowing an injury or cause of the pain.  On evaluation, he demonstrated decreased range of motion of the right shoulder.  Lower extremities were found normal and an examination of the lumbar back revealed no tenderness on palpation.  No reference or complaint was made regarding his left shoulder, elbows or knees. See Beckley VAMC records.

That same week in April 2010, the Veteran presented for X-rays of the right shoulder and reported pain and stiffness occurring once a month to the right shoulder.  He again denied any known injury.  X-rays taken contemporaneous to the visit revealed no fracture but minimal degenerative changes of the right shoulder.  He was diagnosed with "minimal degenerative changes of right shoulder, right a.c. joint." See Beckley VAMC records.

In a March 2011 VA examination for his right shoulder, the Veteran denied having pain with active motion on the left shoulder, but reported pain of the right shoulder with range of motion testing.  See July 2013 rating decision (granting service connection for right shoulder degenerative joint disease evaluated at 20% effective March 30, 2010) and March 2011 joints examination report.  

Of note is his August 2013 substantive appeal to the Board where the Veteran stated "he can't remember the reason [he] filed to start with" but still disagreed with the RO's denial of benefits and indicated he wished to have a Board hearing. See August 2013 Form V9.  

By the Veteran's own admission, statements made proximate to the time of filing his claims, demonstrates he had "no physical problems" or complaints except his right shoulder.  But in his written brief presentation, the Veteran argues that "it is plausible that the same etiology" which service-connected his right shoulder is the same that affected his left shoulder. See May 2017 Informal Hearing Presentation.  As noted above, his statements are insufficient to trigger a VA examination in this case and are inconsistent with his statements at the time of treatment in service.  Service treatment records show he stated he injured his right shoulder playing basketball with no complaints related to his left shoulder, elbows, knees or any evidence of treatment for his low back.  He further denied any symptoms of pain to his left shoulder during a 2011 VA examination of his right shoulder, and no symptoms of joint condition to include bilateral elbows and bilateral knees were reported.  

In sum, there is simply no medical evidence to support a finding of persistent or recurrent symptoms of a low back disability or joints condition to include left shoulder, bilateral elbow and bilateral knee condition.  Further, there is also no evidence of record to indicate his claimed back or joint condition or symptoms thereof may be associated with service or with another service-connected disability. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Board acknowledges that the Veteran is competent to report perceived symptoms observable to a layperson, such as pain, he is not competent to independently opine as to the specific etiology of a low back condition or joints condition to include left shoulder, bilateral elbow and bilateral knee condition, as this requires medical expertise. See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating musculoskeletal disorders.  Accordingly, any lay assertion of medical diagnosis or etiology does not constitute competent medical evidence and lacks probative value. Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
 
Lastly, in the absence of proof of a current disability, there can be no valid claim for service connection. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, the evidence does not indicate a diagnosis of any claimed back disability or joint condition to include left shoulder, bilateral elbow and bilateral knee condition.  Accordingly, service connection is not warranted for a low back condition and joint condition to include left shoulder, bilateral elbow and bilateral knee condition as there is no current diagnosis. Brammer, 3 Vet. App. at 225.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a low back condition and joint condition to include left shoulder, bilateral elbow and bilateral knee condition.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims, that doctrine is not helpful to this claimant. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back condition is denied.

Service connection for a joint condition, to include left shoulder, bilateral elbow and bilateral knee condition, is denied



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


